Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 1 of 20                            PageID #: 403



                             UNITED STATES DISTRICT COURT

                                        DISTRICT OF MAINE


 ACA CONNECTS – AMERICA’S                              )
 COMMUNICATIONS ASSOCIATION;                           )
 CTIA – THE WIRELESS                                   )
 ASSOCIATION; NCTA – THE                               )
 INTERNET & TELEVISION                                 )
 ASSOCIATION; and U.S. TELECOM –                       )
 THE BROADBAND ASSOCIATION,                            )
                                                       )
                          Plaintiffs,                  )    Case No. 1:20-cv-00055-LEW
                                                       )
 v.                                                    )
                                                       )
 AARON FREY, in his official capacity as               )
 Attorney General of the State of Maine,               )
                                                       )
                          Defendant.                   )


                             ORDER ON CROSS MOTIONS
                          FOR JUDGMENT ON THE PLEADINGS

        Plaintiffs ACA Connects – America’s Communications Association, CTIA – The Wireless

Association, NCTA – The Internet & Television Association, and U.S. Telecom – The Broadband

Association, several trade associations whose members include Internet Service Providers (“ISPs”) in the

State of Maine, have filed a Motion for Judgment on the Pleadings (ECF No. 25), asking for final judgment

to be entered on all five counts of their Complaint. They seek declaratory and injunctive relief against an

allegedly unconstitutional Maine state statute on the grounds that it violates the First and Fourteenth

Amendments, is unconstitutionally void for vagueness, and is preempted by federal law. Defendant Aaron

Frey filed a Cross Motion for Judgment on the Pleadings (ECF No. 30) seeking judgment on Plaintiffs’

preemption claims. For the reasons that follow, I DENY Plaintiffs’ Motion for Judgment on the Pleadings

and GRANT Defendant’s Cross Motion for Judgment on the Pleadings.
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 2 of 20                   PageID #: 404




                                      BACKGROUND

       Because the record is as yet little-developed, I will only briefly recite the facts giving

rise to this lawsuit, and these motions. On June 6, 2019, Maine enacted L.D. 946, an Act

to Protect the Privacy of Online Customer Information (the “Privacy Statute”), a consumer

privacy law that took effect on July 1, 2020. The statute prohibits Maine providers of

broadband Internet access service from using, disclosing, selling or permitting access to

customer’s personal information unless the customer expressly consents to that use,

disclosure, sale or access, subject to certain exceptions. 35-A M.R.S. §§ 9301(2), (3)(A).

The statute further restricts the use of “information the provider collects pertaining to a

customer that is not customer personal information,” if a customer opts out. Id. §

9301(3)(C). Under the privacy regime ISPs cannot refuse to serve a customer, charge a

customer a penalty or offer a customer a discount if the customer does not consent to the

use of personal information. The provisions of the bill apply to providers operating within

the State when providing broadband Internet access service to customers that are billed for

service received in the State and are physically located in the State. Plaintiffs filed suit to

prevent this law from going into effect, and now seek final judgment based only on the

pleadings. The Defendant cross-moved for judgment on Plaintiffs’ claims that the state

law is preempted.




                                               2
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 3 of 20                 PageID #: 405




                                       DISCUSSION

       Rule 12(c) allows a party to move for judgment on the pleadings at any time “[a]fter

the pleadings are closed—but early enough not to delay trial.” Fed. R. Civ. P. 12(c). A

motion for judgment on the pleadings pursuant to Rule 12(c) is “ordinarily accorded much

the same treatment” as a Rule 12(b)(6) motion. Aponte-Torres v. Univ. of P.R., 445 F.3d

50, 54 (1st Cir. 2006). To survive a motion for judgment on the pleadings, therefore, a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Because a motion for judgment on

the pleadings “calls for an assessment of the merits of the case at an embryonic stage,” I

“view the facts contained in the pleadings in the light most favorable to the nonmovant and

draw all reasonable inferences” in their favor. Pérez-Acevedo v. Rivero-Cubano, 520 F.3d

26, 29 (1st Cir. 2008) (citation omitted).

       On a Rule 12(c) motion, unlike a Rule 12(b) motion, I consider the pleadings as a

whole, including the answer. See Aponte-Torres, 445 F.3d at 54-55. “Like Rule 12(b)(6),

Rule 12(c) does not allow for any resolution of contested facts; rather, a court may enter

judgment on the pleadings only if the uncontested and properly considered facts

conclusively establish the movant’s entitlement to a favorable judgment.” Id. at 54.

Therefore, because it is so early in the litigation, I will not consider any facts the parties

dispute; for example, I will not credit any allegations in the complaint denied in the answer.

See Santiago v. Bloise, 741 F. Supp. 2d 357, 360 (D. Mass. 2010).



                                              3
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 4 of 20                            PageID #: 406



        The list of uncontested facts in this case is not particularly long. Apart from

admitting the identity of the parties, the jurisdiction of this Court, and the correctness of

certain citations, Defendant denies the bulk of the allegations in Plaintiffs’ Complaint. The

factual record before me on these motions is therefore quite limited, confined mostly to the

face of the Privacy Statute. The parties have not requested that I take judicial notice of any

facts outside the Complaint, and I, therefore, consider their arguments only on this limited

record.

A.      PREEMPTION

        The parties cross-move for judgment on the pleadings on Plaintiffs’ preemption

claims (Counts Three, Four, and Five 1) and agree the record is ripe to decide the issue. The

doctrine of preemption flows from the Supremacy Clause, which provides that “the Laws

of the United States” (as well as treaties and the Constitution itself) “shall be the supreme

Law of the Land … any Thing in the Constitution or Laws of any state to the Contrary

notwithstanding.” Art. VI, cl. 2. Consequently, Congress may preempt, i.e., invalidate, a

state law through federal legislation. It may do so not only by express language in a statute,

but also by implication. See Sprietsma v. Mercury Marine, 537 U.S. 51, 64 (2002).

        Plaintiffs allege the Privacy Statute impliedly conflicts with federal law, and is thus

an unconstitutional exercise of the state’s power. Conflict preemption exists where

“compliance with both state and federal law is impossible,” or where, as Plaintiffs argue

here, “the state law stands as an obstacle to the accomplishment and execution of the full


1
  As Plaintiffs acknowledge in their Reply, Defendant’s narrowing constructions moot Count Five,
Plaintiffs’ impossibility preemption claim. I will therefore dismiss that Count. See Reply at 2; Opposition
at 20.
                                                      4
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 5 of 20                PageID #: 407



purposes and objectives of Congress.” Oneok, Inc. v. Learjet, Inc., 575 U.S. 373, 377

(2015) (internal citation omitted).

       Plaintiffs believe Maine’s Privacy Statute conflicts with two areas of federal law.

In Count Three, Plaintiffs argue that the Statute conflicts with Congress’s Joint Resolution

to overturn the Federal Communications Commission’s (FCC’s) 2016 ISP Privacy Order

pursuant to the Congressional Review Act. Plaintiffs contend the Statute “undermines the

federal objectives that Congress sought to promote” through the Resolution.” Complaint,

¶ 86. Count Four further alleges that the Statute conflicts with the FCC’s Restoring Internet

Freedom Order (RIF Order), in which the FCC determined that the best way to protect

consumers’ privacy interests is to pair mandatory privacy disclosures, RIF Order ¶ 223,

with FTC enforcement of those disclosures, id. ¶ 244. Plaintiffs maintain “[t]he Statute

conflicts with the FCC’s determination about the best way to protect consumers’ privacy

interests” because the Statute “re-impos[es] the ISP Privacy Order’s ‘highly prescriptive

privacy regulations for broadband Internet access service.’” Complaint ¶¶ 90-91 (quoting

RIF Order ¶ 158).

       In his Cross Motion for Judgment on the Pleadings, which incorporates the

arguments presented in Defendant’s Opposition to Plaintiffs’ Motion for Judgment on the

Pleadings (ECF No. 28), Defendant Frey counters that the Privacy Statute regulates a space

Congress explicitly left open, and any conflict is a figment of Plaintiffs’ imaginative

pleading. (Opposition at 14-20.)

       1. The ISP Privacy Order



                                             5
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 6 of 20               PageID #: 408



       In 2017, Congress passed and the President signed a Joint Resolution vacating the

FCC’s ISP Privacy Order pursuant to the Congressional Review Act (CRA).                Joint

Resolution, Pub. L. No. 115-22, 131 Stat. 88 (2017) (“Joint Resolution”). Because the

Joint Resolution passed through the bicameralism and presentment process, it carries the

full force and preemptive effect of federal law. See INS v. Chadha, 462 U.S. 919, 951

(1983). However, this particular Joint Resolution has little effect. An expression of

congressional disapproval under the CRA simply makes it “as though such rule had never

taken effect,” 5 U.S.C. § 801, returning to the status quo ante. Here, the Joint Resolution

“disapproved” of the FCC’s ISP Privacy Order, bringing back into force rules the ISP

Privacy Order had itself repealed. See Protecting the Privacy of Customers of Broadband

and Other Telecommunications Service, Order, 32 FCC Rcd 5442 (2017).                   This

“disapproval” of an individual FCC order neither creates a broad federal policy nor speaks

to what states might do in the ISP Privacy Order’s absence. After the Joint Resolution,

therefore, Maine had the same freedom to legislate to protect its citizens’ privacy that it

had before the ISP Privacy Order went into effect.

       Plaintiffs’ attempt to manufacture a conflict in this case is unavailing. The Supreme

Court “has observed repeatedly that preemption is ordinarily not to be implied absent an

‘actual conflict.’” English v. General Elec. Co., 496 US 72, 90 (1990). In a typical

example of an “actual conflict,” the First Circuit recently found a local conservation

commission’s denial of a building permit was preempted where its federal counterpart

approved a permit for the same project, considering the same evidence. Algonquin Gas

Transmission, LLC v. Weymouth, Massachusetts, 919 F.3d 54, 65 (1st Cir. 2019) (finding

                                             6
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 7 of 20                 PageID #: 409



the local commission determination created “an effectively complete obstacle[] to FERC’s

ultimate determination that ‘public convenience and necessity’ ‘require’ that the

Weymouth Compressor Station be built”). Plaintiffs fail to identify any similar obstacle

Maine’s Privacy Statute puts in the way of federal law.

       In an attempt to create a conflict where none exists, Plaintiffs try to build a federal

scheme using statements from lawmakers who voted for the Joint Resolution. They cite

congressional testimony as evidence of this scheme, and argue that “Defendant fails to

identify a single statement of congressional intent that undermines the widely shared view

that Congress meant to prevent the imposition of ISP-only rules and to facilitate the

creation of ‘a single, uniform set of privacy rules.’” Plaintiffs’ Reply at 14 (ECF No. 56)

(citing, e.g., 163 Cong. Rec. S1900, S1928 (Mar. 22, 2017) (Sen. Thune)). But unelected

federal judges do not, or should not in any case, read Congressional tea leaves when

deciding whether federal action preempts state law. Instead, we “interpret[] a statute [or

in this case, a Joint Resolution] in accord with the ordinary public meaning of its terms at

the time of its enactment.” Bostock v. Clayton Cty., Georgia, No. 17-1618, __ U.S. __, __

(June 15, 2020) (slip op., at 4). Anything more than that is anti-democratic vanity run

amuck; a judicial astrologist’s attempt to divine the legislative heavens with an armillary

sphere and palm readings. The words of a law are not the beginning of a riddle as to its

meaning. Congressional debates and public statements are produced in bulk, but they do

not reveal the hidden meaning of a law. “After all, only the words on the page constitute

the law adopted by Congress and approved by the President.” Id. (emphasis added).



                                              7
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 8 of 20                   PageID #: 410



       The words on this page read only that “Congress disapproves the rule submitted by

the Federal Communications Commission relating to ‘Protecting the Privacy of

Customers of Broadband and Other Telecommunications Services’ (81 Fed. Reg.

87274 (December 2, 2016) [the ISP Privacy Order], and such rule shall have no force

or effect.” Joint Resolution, Pub. L. No. 115-22, 131 Stat 88 (Apr. 3, 2017). Congress’s

nullification of the ISP Privacy Order, therefore, creates no overarching federal policy, and

enacts no scheme with which the Maine Privacy Statute can conflict.

       Finally, Plaintiffs’ argument flies in the face of a strong presumption against implied

federal preemption of state law. That presumption is strongest “in fields of traditional state

regulation,” and it applies whether preemption is alleged to be explicit, implied, or a result

of conflict. New York State Conference of Blue Cross & Blue Shield Plans v. Travelers

Ins. Co., 514 U.S. 645, 655 (1995). Privacy regulation is just such a field. See, e.g.,

Medtronic v. Lohr, 518 U.S. 470, 475 (1996) (“[T]he States traditionally have had great

latitude under their police powers to legislate as to the protection of the lives, limbs, health,

comfort, and quiet of all persons.”). To drive the point home, the law Plaintiffs cite as

justification for preemption itself conceived of joint state and federal regulation. See 47

U.S.C. § 253(b) (“Nothing in this section shall affect the ability of a State to impose …

requirements necessary to … protect the public safety and welfare, … and safeguard the

rights of consumers.”); Implementation of the Telecommunications Act of 1996:

Telecommunications Carriers’ Use of Customer Proprietary Information and Other

Customer Information IP-Enabled Services, 22 FCC Rcd 6927 (2007) ¶ 60 (FCC “should

allow states to also create rules for protecting [customer personal information]”). Maine’s

                                               8
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 9 of 20                 PageID #: 411



Privacy Statute is an exercise of state regulatory authority anticipated by federal law, which

Congress’s Joint Resolution does not foreclose. I, therefore, find Maine’s statute is not

preempted and will grant Defendant’s Cross Motion for Judgment on the Pleadings on

Count Three.

       2. FCC’s RIF Order

       Plaintiffs also argue, in Count Four, that Maine’s Privacy Statute is preempted by

the federal policy expressed in the FCC’s RIF Order, in which the FCC “determined that

the best way to protect consumers’ privacy interests ‘without imposing costly burdens on

ISPs’ is to pair mandatory privacy disclosures, RIF Order ¶ 223, with FTC enforcement of

those disclosures, id. ¶ 244.” Complaint, ¶ 90. In the RIF Order, the FCC reinterpreted

broadband Internet as an information service covered by Title I of the Communications

Act, rather than as a telecommunications service covered by Title II, RIF Order ¶ 2, thereby

placing it outside the FCC’s regulatory ambit. Mozilla Corp. v. Fed. Commc’ns Comm’n,

940 F.3d 1, 78 (D.C. Cir. 2019). The upshot is that the RIF Order is not an instance of

affirmative deregulation, but rather a decision by the FCC that it lacked authority to

regulate in the first place and would defer to the FTC’s enforcement of existing antitrust

and consumer protection laws. RIF Order ¶ 181 (“By reinstating the information service

classification…, we return jurisdiction to regulate broadband privacy…to the Federal

Trade Commission.”); see also id. ¶¶ 2, 140-54, 160-61, 182-83. As described in further

detail above, preemption cannot be a “mere byproduct of self-made agency policy,” but

rather must be achieved through power delegated by Congress. Mozilla, 940 F.3d at 78.



                                              9
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 10 of 20               PageID #: 412



       Not only is the FCC’s abdication of authority in favor of the FTC of dubious

preemptive effect, but Plaintiffs also have failed to identify any conflict between the FCC’s

proclamation that the FTC is the proper federal regulator of ISPs, RIF Order ¶¶ 140-41,

and Maine’s decision to impose privacy protections at the state level. The idea that the

FCC’s relinquishment of authority over ISPs creates a federal scheme prohibiting state

privacy regulation of ISPs blinks reality. Because there is no tension between Maine’s

Privacy Statute and any of the affirmative rules promulgated by the FCC in the RIF Order,

I likewise find Plaintiffs have failed to show how the FCC’s RIF Order preempts state

action, and therefore grant Defendant’s Motion for Partial Judgment on the Pleadings for

Counts Four.

B.     FIRST AMENDMENT CLAIM

       Having decided that federal law does not preempt Maine’s Privacy Statute, I will

consider Plaintiffs’ shoot-the-moon argument that the few uncontested facts in the record

entitle them to final judgment on Count One, the claim that the Privacy Statute is a facially

unconstitutional violation of the First and Fourteenth Amendments. Like Harold with a

purple crayon, Plaintiffs have drawn themselves a steep mountain to climb by filing for

judgment on the pleadings. As is frequently the case, much hinges on which First

Amendment standard applies. Plaintiffs argue that Maine’s ISP-specific regulation is both

speaker- and content-based, so should be reviewed with strict scrutiny. Plaintiffs’ Motion

at 11 (citing Sorrell v. IMS Health Inc., 564 U.S. 552, 570 (2011)). Defendant points me

to the more familiar intermediate scrutiny standard typically applied to commercial speech,

articulated in Central Hudson Gas & Electric Corporation v. Public Service Commission

                                             10
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 11 of 20               PageID #: 413



of New York, 447 U.S. 557, 561 (1980). Defendant’s Opposition at 2. For the reasons that

follow, I find Maine’s Privacy Statute is subject to intermediate scrutiny.

       The Privacy Statute restricts ISPs’ ability to use, disclose, sell, and provide access

to customers’ personal information. Though this is not speech in the political-rally-in-the-

town-square sense, the Supreme Court has held that “creation and dissemination of

information [is] speech within the meaning of the First Amendment,” and found “[t]here

is thus a strong argument that prescriber-identifying information is speech for First

Amendment purposes.”        Sorrell, 564 U.S. at 570.      I, therefore, proceed from the

presumption that Plaintiffs’ marketing of customer data, like the prescriber-identifying data

in Sorrell, is sheltered by the First Amendment. But not all speech deserves the same level

of protection. “Commercial speech, or ‘expression related solely to the economic interests

of the speaker and its audience,’ is ordinarily accorded less First Amendment protection

than are other forms of constitutionally guaranteed expression.” Rocket Learning, Inc. v.

Rivera-Sanchez, 715 F.3d 1, 13 (1st Cir. 2013) (quoting Cent. Hudson, 447 U.S. at 561).

Under Central Hudson, regulation of commercial speech comports with the First

Amendment so long as the government’s interest is “substantial,” the regulation “directly

advances the governmental interest,” and the restriction is “not more extensive than is

necessary to serve that interest.” Lorillard Tobacco Co. v. Reilly, 533 U.S. 525, 554 (2001)

(quoting Cent. Hudson, 447 U.S. at 566).

       Plaintiffs suggest that the Supreme Court altered the Central Hudson analysis when

it decided Sorrell, applying “heightened scrutiny” to a New Hampshire commercial speech

regulation, and striking that regulation down. Plaintiffs believe Sorrell supplants Central

                                             11
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 12 of 20                            PageID #: 414



Hudson, auguring a new regime of strict scrutiny for any speaker- or content-based speech

regulation, commercial or otherwise.               Plaintiffs are mistaken.         Sorrell holds that

“heightened scrutiny” applies when regulations discriminate on the basis of the speaker or

the content. But what level of “heightened” scrutiny is, in turn, determined by the type of

speech being regulated. Sorrell 564 U.S. at 571 (noting the possibility for “a special

commercial speech inquiry” or “a stricter form of judicial scrutiny,” i.e. strict scrutiny).

The First Circuit has yet to weigh in, but every other Circuit to consider the question has

affirmed that Central Hudson is still good law following Sorrell, and that intermediate

scrutiny ought to govern the constitutional review of commercial speech regulations. 2

Because I find Maine’s Privacy Statute regulates commercial speech, I will analyze its

constitutionality under Central Hudson.

        At this preliminary stage, Plaintiffs have not done enough to show, on the face of

the pleadings, an entitlement to judgment as a matter of law on their claim that Maine’s

Privacy Statute is a facially unconstitutional violation of the First Amendment. They make

two arguments that Maine’s law does not pass Central Hudson muster. First, Plaintiffs

believe that Maine cannot show it has a substantial interest in regulating the specific

“aspect” of privacy at issue “in the circumstances of this case.” Motion at 12 (quoting Cal.



2
  See, e.g. Retail Digital Network, LLC v. Prieto, 861 F.3d 839, 845–46 (9th Cir. 2017); see also Vugo, Inc.
v. City of New York, 931 F.3d 42, 49 (2d Cir. 2019), cert. denied sub nom. Vugo, Inc. v. New York, NY, No.
19-792, 2020 WL 1978946 (U.S. Apr. 27, 2020); 1-800-411-Pain Referral Service, LLC v. Otto, 744 F.3d
1045, 1055 (8th Cir. 2014) (the “upshot” of Sorrell is that “when a court determines commercial speech
restrictions are content- or speaker-based, it should then assess their constitutionality under Central
Hudson”); In re Brunetti, 877 F.3d 1330, 1350 (Fed. Cir. 2017) (“[P]urely commercial speech [is] reviewed
according to the intermediate scrutiny framework established in Central Hudson.”); Flying Dog Brewery,
LLLP v. Michigan Liquor Control Comm’n, 597 F. App'x 342, 365 (6th Cir. 2015) (“[A]lthough Sorrell
stated that ‘heightened judicial scrutiny’ applied, it reaffirmed the use of the Central Hudson test.”).
                                                       12
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 13 of 20              PageID #: 415



Democratic Party v. Jones, 530 U.S. 567, 584 (2000)). Second, they stress that “the

Statute’s restrictions are ‘more extensive than is necessary to serve’ privacy interests

because they restrict ‘speech that poses no danger’ to privacy.” Id. at 13 (quoting Cent.

Hudson, 447 U.S. at 565-66).

      Although the parties dispute whether Maine possesses sufficient interest to regulate

ISPs in this way, Plaintiffs’ Motion for Judgment on the Pleadings fails because it boils

down to this: there is no record on which to evaluate the relative strength of the parties’

arguments, much less one that convincingly entitles Plaintiffs to final judgment under

Central Hudson.

       For example, for the state to show its interest is “substantial” to satisfy Central

Hudson, it must demonstrate that (1) “the harms it recites are real,” and (2) “that its

restriction will in fact alleviate them to a material degree.” Edenfield v. Fane, 507 U.S.

761, 771 (1993). The Supreme Court has “permitted litigants to justify speech restrictions

by reference to studies and anecdotes,” which might come before me on a summary

judgment record. Lorillard, 533 U.S. at 555. Though Plaintiffs allege that Maine “made

no attempt to show that ISPs’ practices have harmed consumer privacy,” and that “the

Legislature [did not] make findings that its ISP-specific rules are necessary in light of

existing, uniform technology-neutral federal privacy rules,” Complaint ¶ 68, Defendant

denies these allegations in full. Answer ¶ 68. Without more, I have no information

properly in front of me—when considering a motion for judgment on the pleadings—to

assess whether Maine has a substantial interest in regulating privacy as it does. Because I

do not resolve factual disputes at this stage, and make all inferences in favor of the

                                            13
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 14 of 20                 PageID #: 416



nonmoving party, the Defendant may well be able to prove it has a “substantial interest” in

protecting privacy as it has, and for that reason I will not award Plaintiffs final judgment

on the basis of their first argument.

       Plaintiffs’ argument that the Privacy Statute is not well-tailored to its purpose fares

no better.   Under Central Hudson, the Defendant must “affirmatively establish” a

reasonable fit between the regulation and its goal. Bd. of Trustees of State Univ. of New

York v. Fox, 492 U.S. 469, 480 (1989). This inquiry does not require “that there be no

conceivable alternative” to the government’s approach, or that the government’s regulation

be the least restrictive means of advancing its asserted interests. Id. at 478. In addition,

the Defendant is afforded “considerable leeway in determining the appropriate means to

further a legitimate government interest.” Clear Channel Outdoor, Inc. v. City of New

York, 594 F.3d 94, 105 (2d Cir. 2010) (internal alterations and quotation marks omitted);

as an unelected federal judge, I am “loath to second-guess the [g]overnment’s judgment to

that effect.” Fox, 492 U.S. at 478. All this is to say that the Defendant has plenty of room

to show—through discovery—that its privacy statute does not overshoot the mark. At this

stage, the only evidence of “fit” I have before me are Plaintiffs’ allegations that the Privacy

Statute is “both overinclusive and underinclusive,” Complaint ¶¶ 69, 70, and Defendant’s

corresponding denials, Answer ¶¶ 69, 70. As noted above, this is not enough to award

Plaintiffs final judgment on the pleadings, and I will deny their motion on this basis as well.

C.     Void for Vagueness

       In Count Two, Plaintiffs argue the Privacy Statute is unconstitutionally vague for

two reasons: an unclear geographic scope and a nebulous definition of “customer personal

                                              14
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 15 of 20                PageID #: 417



information” in 35-A M.R.S. § 9301(1)(C), which further obscures the definition of

“information pertaining to a customer that is not customer personal information” in

§ 9301(3)(C). They allege that, because “[t]hese ambiguities deprive ISPs of ‘fair warning’

as to what the Statute prohibits, ‘chilling the exercise of [their] First Amendment rights’ as

they aim for compliance,” the Privacy Statute is void for vagueness. Complaint ¶ 80 (citing

Nat’l Org. for Marriage v. McKee, 649 F.3d 34, 62 (1st Cir. 2011)). Instead of reading the

language and interpreting its meaning, however, Plaintiffs simply throw up their hands and

cry foul. Plaintiffs argue the law’s vagueness chills their First Amendment protected

expression as they “develop their products and services,” but fail to substantiate any real

danger of a chill. Should the Plaintiffs demonstrate a concrete chill related to a significant

aspect of their speech activity, they may be entitled to relief. However, that showing is not

established on the pleadings and, thus, I will deny their motion for judgment on Count

Two.

         1. Legal Standard

       “It is a basic principle of due process that an enactment is void for vagueness if its

prohibitions are not clearly defined.” Grayned v. City of Rockford, 408 U.S. 104, 108

(1972). And even though a law may be constitutional under the First Amendment it may

still be vulnerable to a facial vagueness challenge under the Due Process Clause. Whiting

v. Town of Westerly, 942 F.2d 18, 22 (1st Cir. 1991). “For such a facial challenge to

succeed, however, the complainant must demonstrate that the law is impermissibly vague

in all of its applications.” Id.; see also Donovan v. City of Haverhill, 311 F.3d 74, 77 (1st

Cir. 2002) (“To prevail in a facial challenge to an ordinance that does not regulate

                                             15
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 16 of 20               PageID #: 418



constitutionally protected conduct, plaintiffs must surmount a dauntingly high hurdle.”

(citing Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 498-99

(1982)).

       To comport with due process, a law must draw boundaries “‘[1] with sufficient

definiteness that ordinary people can understand what conduct is prohibited and [2] in a

manner that does not encourage arbitrary and discriminatory enforcement.’ The void-for-

vagueness doctrine embraces these requirements.” Skilling v. United States, 561 U.S. 358,

402–403 (2010) (internal citation omitted). But as the First Circuit has noted, “words are

rough-hewn tools, not surgically precise instruments,” which inevitably means “some

degree of inexactitude is acceptable in statutory language.” URI Student Senate v. Town

Of Narragansett, 631 F.3d 1, 13–14 (1st Cir. 2011) (citing Grayned, 408 U.S. at 110

(acknowledging that one “can never expect mathematical certainty from our language”)).

Consistent with this reality, “the fact that a statute requires some interpretation does not

perforce render it unconstitutionally vague.” IMS Health Inc. v. Ayotte, 550 F.3d 42, 61

(1st Cir. 2008). “[R]easonable breadth” in statutory language does not require that a law

be invalidated on vagueness grounds. See Grayned, 408 U.S. at 110.

       Context matters when evaluating a plaintiff’s facial void-for-vagueness challenge.

For example, the Supreme Court has applied a “less strict vagueness test” to commercial

regulation “because its subject matter is often more narrow, and because businesses, which

face economic demands to plan behavior carefully, can be expected to consult relevant

legislation in advance of action.” Vill. of Hoffman Estates, 455 U.S. at 498. And vagueness

review is less exacting still where the law at issue carries no criminal penalties. As the

                                            16
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 17 of 20               PageID #: 419



First Circuit has noted, “vagueness concerns are more pressing when there are sanctions

(such as expulsion) attached to violations of a challenged regulation.”           Ridley v.

Massachusetts Bay Transp. Auth., 390 F.3d 65, 95–96 (1st Cir. 2004); see also Reno v.

ACLU, 521 U.S. 844, 871–72 (1997) (the vagueness inquiry is most rigorous in a criminal

context, where there is a high risk speech will be chilled). Because Plaintiffs’ members

are businesses accustomed to regulation, and the Privacy Statute does not appear to carry

any criminal penalty, the vagueness review is less searching in this case.

         2. Geographic Scope

       I begin with the Privacy Statute’s geographic scope. Plaintiffs complain that the

Statute provides “no clear ‘standard of conduct’” to judge whether the Statute “extends to

non-Maine residents who use their mobile broadband Internet services during the time they

visit Maine.” Motion at 17 (citing Coates v. City of Cincinnati, 402, U.S. 611, 614 (1972).

But neither Coates nor the vagueness doctrine more generally supports Plaintiffs’ claim.

In Coates, the Court found a statute that criminalized “annoying” conduct was vague

because its terms were open to subjective interpretation and arbitrary enforcement. Coates,

402 U.S. at 614 (“Conduct that annoys some people does not annoy others.”). The Privacy

Statute, by contrast, applies to a clearly-defined set of businesses when providing services

to a clearly-defined set of customers; the law regulates ISPs operating in Maine serving

customers that are physically located in Maine, and physically billed for those services in

Maine. 35-A M.R.S. § 9301(7). This language gives the Plaintiffs fair warning of the

customer accounts subject to regulation without leaving any wiggle room for arbitrary

enforcement or confusion. Because I find the language sufficiently clear, I will deny

                                            17
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 18 of 20                PageID #: 420



Plaintiffs’ Motion to invalidate the Privacy Statute as unconstitutionally vague due to its

geographic scope.

         3. Customer Personal Information

       Plaintiffs next argue that the Privacy Statute’s definition of “customer personal

information” in the opt-in section of the statute is unclear, making the subsequent definition

of “information … pertaining to customers but not customer personal information” in the

opt-out section impossible to parse. They believe these inexact terms render the Statute

unconstitutionally vague because they will not know where opt-in information ends and

opt-out information begins. The Defendant counters that the Legislature relied explicitly

on the FCC’s repealed ISP Privacy Order, copying its distinction between opt-in and opt-

out categories almost verbatim. Since the ISP Privacy Order went through notice and

comment rulemaking and went into place in 2016, Defendant believes Plaintiffs are well

aware of the line Maine draws between opt-in and opt-out.

       “In prohibiting overly vague laws, the [vagueness] doctrine seeks to ensure that

persons of ordinary intelligence have ‘fair warning’ of what a law prohibits, …and, in cases

where the “statute ‘abut(s) upon sensitive areas of basic First Amendment freedoms,’ avoid

chilling the exercise of First Amendment rights.” McKee, 649 F.3d at 62 (citing Grayned,

408 U.S. at 108-09). The Maine statute very nearly copies a federal regulation familiar to

the Plaintiffs, and, so far as can be assessed from the pleadings, provides sufficient clarity

to give notice of what will fall into the bucket of “customer personal information.” The

FCC’s ISP Privacy Order defined the information subject to opt-in approval in its scheme

as “sensitive customer PI.” See ISP Privacy Order, 31 FCC Rcd at 14080, App. A,

                                             18
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 19 of 20                                PageID #: 421



§ 64.2002(f), (n). Maine’s Privacy Statute tracks that definition almost exactly, except that

it adds a few categories of information to be covered by its opt-in protection. 35-A M.R.S.

§ 9301(1)(C) (adding “name, billing information…billing address, [and] demographic

information” to its list of information covered by the opt-in requirement). What Maine

adds to the ISP Privacy Order’s opt-in category is identified with seemingly straight

forward terms that should prove easy to apply.                      Because the “customer personal

information” in the Privacy Statute’s opt-in section mirrors language familiar to Plaintiffs,

and makes a few precise additions, I am not persuaded that Plaintiffs’ pleadings resolve

the matter. By logical extension, I cannot resolve on the pleadings the related concern over

what information is “not customer personal information.” 3

        Finally, Plaintiffs’ Motion simply fails to clarify how an ill-defined opt-in and opt-

out regime would inhibit any protected First Amendment activity; for example, how it

might chill them from preparing particular marketing materials for sale to customers. And,

they have not begun to bear their burden to show the statute would be unconstitutional in

“all of its applications,” as they must for a facial challenge. See URI Student Senate, 631

F.3d at 13.


3
  I accept the limiting construction offered by the state that it refers to the same category expressed in the
ISP Privacy Order. Vill. of Hoffman Estates, 455 U.S. at 495, n.5 (“In evaluating a facial challenge to a
state law, a federal court must, of course, consider any limiting construction that a state court or enforcement
agency has proffered.”). I further note that Maine’s addition of “including, but not limited to” in the opt-in
categories it copies from the ISP Privacy Order does not render those definitions unconstitutionally vague.
Though such language appears broad at first blush, these additions are limited by the phrases they modify:
“[p]ersonally identifying information,” § (1)(C)(1), and “[i]nformation from a customer’s use of
broadband Internet access service,” § (1)(C)(2). Because these phrases are spelled out by the
representative categories copied from the ISP Privacy Order, a list of categories well-known to these
Plaintiffs, I do not find these “including but not limited to” additions push the Privacy Statute into
unconstitutionally vague territory. Should the law be enforced outside the bounds of the statutory language
it might give rise to an as-applied challenge, but such language does not make the Privacy Statute
unconstitutionally vague on its face.
                                                       19
Case 1:20-cv-00055-LEW Document 59 Filed 07/07/20 Page 20 of 20            PageID #: 422



       For these reasons, I will deny Plaintiffs’ Motion for Judgment on the Pleadings as

to Count II.

                                    CONCLUSION

       For the foregoing reasons, Plaintiffs’ Motion for Judgment on the Pleadings (ECF

No. 25) is DENIED, and Defendant’s Cross Motion for Judgment on the Pleadings (ECF

No. 30) is GRANTED. Counts Three, Four, and Five are DISMISSED.


       SO ORDERED.

       Dated this 7th day of July, 2020.

                                            /s/ Lance E. Walker
                                           UNITED STATES DISTRICT JUDGE




                                            20
